Citation Nr: 0517721	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  96-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Michael Hatmaker, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from July 1958 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1995, which denied, in pertinent part, service 
connection for PTSD, and June 2002, which denied the 
remaining issues of service connection for hearing loss, 
tinnitus, and vertigo.  In June 1999, the case was remanded 
for evidentiary development, and in May 2003 and August 2004 
the appeal was remanded for action on the veteran's request 
for a Travel Board hearing.  

As requested by the Board within the August 2004 remand, the 
veteran was scheduled for a hearing on November 18, 2004 at 
the RO before a Veterans Law Judge who had traveled from 
Washington D.C., to Nashville, Tennessee, to hear the 
veteran's claims, as the veteran had requested.  The veteran 
and his lawyer were notified of this hearing on October 14, 
2004.  A copy of this notice is contained within the 
veteran's claims folder.  Without prior notice, the veteran 
failed to report for the scheduled hearing, and the case has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise confirmed or 
verified.

2.  Currently diagnosed PTSD was first demonstrated many 
years after service and it is not etiologically related to 
any in-service occurrence or event.

3.  Currently shown hearing loss, tinnitus, and vertigo were 
first demonstrated many years after service and are not 
etiologically related to any in-service occurrence or events, 
including noise exposure.

CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  Vertigo was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-PTSD 

The veteran contends that he developed PTSD as a result of 
in-service stressors.  He says that he has had flashbacks 
since then, and was discharged from service, although he had 
planned on a career in the Navy.  After service, he states 
that he worked as a Merchant Marine but quit in 1975, and has 
not worked since that time.  According to a November 1995 
evaluation by C. K. Hulse, Ph.D., the veteran said he quit 
his job due to fear of making mistakes that came from 
dissociative episodes during which he was having flashbacks 
of an in-service incident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic 
criteria, including those related to stressors, set forth in 
The American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA.  38 
C.F.R.  § 4.125.  According to these criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event, 
and that he experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense fear, 
helplessness, or horror.

During the veteran's Naval service, he was assigned to the 
U.S.S. Mauna Kea from June 1960 to July 1962.  His 
occupational specialty during this period was an interior 
communications electrician (IC).  

The medical evidence of record first shows a diagnosis of 
PTSD in 1995, many years after service.  The Board must note 
the lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorders.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claims.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Psychiatric treatment records and evaluations dated from 1995 
to 2002 conflict as to whether the veteran has PTSD.  In 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The records from his private therapist, Dr. Hulse, show a 
diagnosis of PTSD, while the several VA examinations do not.  
The VA examinations resulted in diagnoses of schizoid 
personality disorder, dysthymic disorder, generalized anxiety 
disorder, and/or panic disorder.  However, two of these 
examinations, in February 1995 and August 1998, explicitly 
relied upon the previous requirement that a stressor is 
objectively life-threatening, rather than the subjective 
standard contained in DSM-IV.  Nevertheless, the absence of a 
stressor was not the only reason that PTSD was not diagnosed; 
in particular, the August 1998 evaluation contained extensive 
psychological testing, which failed to verify a diagnosis of 
PTSD, based on current symptoms.  The Board finds this 
medical opinion to be entitled to great probative weight. 

Moreover, the record does not contain corroboration of the 
reported stressors.  Service records do not show that the 
veteran engaged in combat with the enemy; thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, official service records 
or other credible supporting evidence must establish a 
service stressor.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The stressor described in detail by Dr. Hulse, in November 
1995, reportedly occurred when the veteran's ship had been 
sent alone up a hostile river in Vietnam.  During this time, 
the veteran reportedly saw a small fishing boat with a woman 
and children in it, which had come close behind the 
ammunition ship.  An alarm was sounded, the executive officer 
gave orders to repel the boarders, and the veteran, under 
orders, turned on a fire hose, which the executive officer 
personally used to sink the boat.  This stressor, or a 
variation thereof, was also described in several subsequent 
reports from Dr. Hulse, in VA examination reports, and in 
written statements submitted by the veteran.  

The veteran's personnel records show that he was assigned to 
the Mauna Kea from November 1959 to July 1962.  The VA sought 
verification of the veteran's stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
which provided information in May 2001.  This information 
does not verify that the Mauna Kea entered any inland Vietnam 
waterways during this period (or, indeed, coastal Vietnam 
waters).  

The records from USASCRUR show that the closest incident to 
that described by the veteran occurred in February 1962, when 
the veteran's ship was requested to render assistance to a 
small boat adrift ten miles off the coast of Guam.  According 
to the official reports, the Mauna Kea brought the small 
craft alongside the ship, fetched the two civilians aboard 
the ship, and towed the boat into the harbor at Guam, where 
it was dropped off for repairs.  This incident, which 
occurred in friendly waters, and involved a rescue of (rather 
than threat or injury to) the individuals aboard the small 
craft, cannot be considered corroboration of the incident 
reported by the veteran.  The Board finds that USASCRUR 
report, as a whole, provides very negative evidence against 
the veteran's claim.  Simply stated, not only has the 
veteran's stressor not been confirmed by USASCRUR, this 
organization has provided evidence which tends to dispute the 
veteran's recollection of the alleged stressors in service.  

In a statement dated in January 2004, a shipmate of the 
veteran recollected that the Mauna Kea had been off the coast 
of Saigon delivering ammunition in February 1961.  This 
involved docking during the day while ammunition was 
unloaded, then returning to sea.  According to the writer, 
there was a certain amount of anticipation and stress during 
the transfer.  However, this incident was not previously 
reported on any medical examinations, and did not form the 
basis of any of the veteran's diagnoses of PTSD.  As a whole, 
the Board finds that this statement only provides more 
negative evidence against this claim as in provides more 
conflicting evidence regarding the veteran's recollection of 
events in service. 

In addition to several other letters written on the veteran's 
behalf, in October 2002, Dr. Hulse provided a comprehensive, 
point-by-point analysis of the diagnostic criteria for PTSD, 
and the veteran's symptoms pertaining to each criterion.  
With respect to the reported stressors, the report included a 
stressor similar to the previously described stressor 
involving the woman and child in the boat sunk by an officer 
of his ship.  Several other reported stressors were also 
described, most of which occurred during the reported trip 
into Vietnam.  According to the veteran, he experienced fear 
that the ship would hit a mine during this time; the ship ran 
through a barricade of fishing nets and small boats, probably 
causing loss of life; and he witnessed a man in a small boat 
disappear into, and probably drown in, the wake of the ship.  
However, as already discussed, there is no verification of 
the Mauna Kea's presence in Vietnam waterways.  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

Dr. Hulse also described non-Vietnam-related stressors.  The 
veteran reported that his ship had docked in a location 
where, years previously, during World War II, a ship had been 
blown up; that he had been on an island where an ammunition 
ship had blown up and everyone had been killed; and he had 
suffered from the knowledge, during the Cuban Missile crisis, 
that his ship was carrying nuclear weapons.  None of these 
events have been corroborated; in particular, the evidence, 
including that submitted by the veteran, does not suggests 
that the Mauna Kea was carrying nuclear weapons (and such 
contentions and their vagueness only provide more negative 
evidence against this claim).  Moreover, although listed as 
reported stressors by Dr. Hulse, the events were not 
discussed in connection with the other criteria, such as re-
experiencing of the events or flashbacks, nor were they noted 
in support of a PTSD diagnosis in any of Dr. Hulse's previous 
records or correspondence.  The Board finds that Dr. Hulse's 
opinions are entitled to very limited probative weight.

In a statement dated in February 2003, the veteran said that 
what he meant by a river was that he could see land, and that 
the events he had previously described as having occurred in 
a river most likely occurred in the Gulf of Tonkin or Mekong 
Delta region, rather than an actual river.  In a December 
1998 statement, he similarly described his Vietnam service as 
consisting of off-loading ammunition onto barges off the 
coast of Vietnam.  However, neither the official records nor 
the buddy statement corroborate the specific events described 
by the veteran, and which have resulted in a diagnosis of 
PTSD.  Other stressors of record are non-corroborated and/or 
have not been medically related to a PTSD diagnosis.  The 
veteran's changing statements only provide more negative 
evidence against this claim. 

As the United States Court of Appeals for the Federal Circuit 
has pointed out, there is a "considerable body" of law that 
clearly imposes a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."   
The Federal Circuit flatly rejected the appellant's argument 
in that case that would have emasculated the Board's 
"inherent fact finding authority."  Madden v. Brown, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997).  The Board finds nothing 
in the Court's long history of cases involving PTSD that 
holds or implies that the fact-finder is precluded from 
making credibility determinations in PTSD cases, particularly 
as to the veteran's contentions regarding his subjective 
symptoms.  This record, as a whole shows a pattern of 
inconsistency regarding the veteran's alleged stressors in 
service, which only provides negative evidence against this 
claim.  Because of these inconsistencies, the Board finds 
that the probative value of his allegations is compromised.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Nevertheless, it is specific factual finding of the 
Board that the veteran's stressors are not only unconfirmed, 
but that the record, as whole, provides negative evidence 
against a finding that the stressors occurred.  Based on this 
finding, further efforts to either confirm the veteran's 
alleged stressors in service or to obtain another medical 
opinion serves no constructive purpose.  Further development, 
in light of this finding, is not warranted.

With regard to the veteran's own allegation that these 
alleged stressors have caused PTSD, the Board must find that 
the veteran is not competent to make such a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertion 
that he has PTSD is neither competent nor probative of the 
issue in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service and his subjective symptoms, he is not 
competent to diagnose the etiology of his own psychiatric 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

The Board is cognizant of the case of Pentecost, wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  However, in Pentecost, the claimant submitted 
evidence that his unit was subjected to rocket attacks.  The 
facts in this case are easily distinguishable because the 
veteran has not only failed to submit independent evidence of 
the occurrence of the claimed in-service stressors, both he 
and the RO has supplied the Board negative stressor evidence.

Thus, a service stressor, which might lead to PTSD, has not 
been verified by credible supporting evidence, and thus there 
can be no service connection for the claimed disorder.  
38 C.F.R. § 3.304(f).  The Board finds that the evidence 
establishes that the veteran does not have PTSD of service 
onset, or due to any in-service events.  The preponderance 
of the evidence is against the claim for service connection 
for PTSD; thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 

II.  Service connection-hearing loss, tinnitus, and 
vestibular dysfunction

Initially, the Board observes that a previous claim for 
service connection for hearing loss and tinnitus was denied 
by the RO in October 1995.  Although the veteran perfected an 
appeal of that decision, in December 1998, he withdrew his 
appeal.  In connection with the current claim, the RO found 
that new and material evidence, consisting of medical opinion 
suggesting a nexus, had been received to reopen the claim, 
and addressed the claim on the merits.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).   
The Board agrees with the RO that the claim was reopened by 
new and material evidence, and thus the claim will be 
reviewed on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The veteran contends that he developed hearing loss and 
tinnitus as a result of noise exposure during service.  He 
states that he had constant exposure to the noise from engine 
rooms for three years, and, additionally, was exposed to 
noise during seven months on a PT boat.  The veteran also 
believes that he developed vertigo in service, due to noise 
exposure or hearing loss.  The veteran also states that he 
had no noise exposure after service, including during his 10 
years as a Merchant Marine.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
central nervous system disorders, will be rebuttably presumed 
if they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral hearing loss meeting this definition was 
demonstrated on a VA examination in August 1995.  Tinnitus 
was also noted at that time, and an electronystagmography 
(ENG) test was recommended, due to dizziness.  Although at 
that time the veteran reported that the original hearing loss 
and tinnitus had occurred in service, the first medical 
indication of hearing loss was in a July 1994 private 
audiogram.  Service medical records do not contain any 
complaints or findings of hearing loss, tinnitus, or vertigo.  

In June 1998, he was seen at a VA facility complaining of 
hearing loss, tinnitus, and dizziness, present for many 
years.  The impression was probable Meniere's syndrome, and 
he was referred for a complete evaluation.  An ENG test 
disclosed nystagmus.  According to a summary of the 
evaluation, the veteran had sensorineural hearing loss and 
tinnitus.  He also complained of constant dizziness, and had 
a history of falls during the past few months.  Otoscopy was 
unremarkable.  ENG disclosed a left beating spontaneous 
nystagmus to be present.  The findings were thought to 
suggest a right peripheral vestibular lesion.  Subsequent VA 
medical records show that the veteran attended vestibular 
rehabilitation, and was provided hearing aids.  In March 
2002, his hearing was noted to have deteriorated in 
comparison with a September 1999 audiogram.  

A private physician, D. Duck, M.D., wrote, in May 2001 and 
again in April 2002, that the veteran had chronic vertigo 
which had resulted in several significant falls and injuries.  
He also had chronic tinnitus and diminished auditory acuity 
of sensory-neural high frequency type, and Dr. Duck noted 
that this type of hearing loss was classically associated 
with chronic noise exposure, which the veteran said occurred 
during his military service.  Dr. Duck also enclosed records, 
dated in 2001, showing that the veteran reported a history of 
symptoms since service.  An ENG test battery in January 2001 
disclosed nystagmus.  

This statement by Dr. Duck, indicating that the veteran's 
hearing loss is consistent with noise exposure, as reported 
by the veteran, was based on the veteran's unsubstantiated 
lay history of noise exposure and symptoms; there is no 
indication that Dr. Duck himself began treating the veteran 
until many years after service.  

The opinion must be considered in light of the absence of any 
pertinent complaints or abnormal findings in service.  While 
the whispered and spoken voice tests conducted at discharge 
are not as sensitive as an audiogram, the normal findings 
obtained on these tests do not support the veteran's claim 
and provide evidence against this claim.  There is no 
contemporaneous indication of hearing loss or tinnitus for 
more than 30 years after service; as noted above, such a 
lapse of time is a relevant factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Since the file does not contain any statements from the 
veteran dated prior to 1995 regarding his history of symptoms 
or noise exposure, his statements must be considered in the 
light of the fact that he is attempting to recall events that 
occurred well over 30 years earlier.  The January 2004 buddy 
statement from a fellow shipmate, recounting his 
recollections of noise exposure from the practice firing of 
the ship's guns, similarly suffers from the lapse of time 
since the events he is attempting to recollect.  

Significantly, while the Board notes that the veteran said he 
was exposed to constant engine room noise during his three 
years aboard the Mauna Kea, his service as a interior 
communication technician is not one that would always 
inherently involve close contact with engine room noise.  Dr. 
Duck observed that the veteran's hearing loss was consistent 
with a noise-induced hearing loss, but he had no knowledge, 
other than the veteran's reported history, of the veteran's 
in-service noise exposure.  As the basis for the doctor's 
medical opinion was the unsubstantiated medical history 
proffered by the veteran, which is not supported by the 
service medical records or other contemporaneous evidence, 
his opinion of little probative value.  See Reonal v. Brown, 
5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Godfrey v. Brown, 8 Vet.App. 113 (1995).  

The Board finds that the service medical record and the post-
service medical record, as a whole, provide negative evidence 
against these claims.  The weight of the evidence establishes 
that current hearing loss, tinnitus, and vertigo began many 
years after service and were not caused by any incident of 
service.  The conditions were not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claims for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

III.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

With respect to PTSD, the rating action on appeal in this 
case, dated in October 1995, was already decided - and 
appealed - by the time the VCAA was enacted.  Therefore, the 
RO did not err in not providing such notice prior to the 
initial determination, and the RO provided subsequent 
content-complying notice in a letter dated in June 2003.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Other 
correspondence, the statement of the case, multiple 
supplemental statements of the case, and a June 1999 Board 
remand informed the veteran more specifically of the reasons 
for the denial of his claim, the relevant law and 
regulations, and the evidence upon which his claim was based.  
Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations 
provided served to convey that information.  

As to the other issues, in a letter dated in April 2002, 
prior to the June 2002 rating action on appeal, the RO 
informed the veteran of the evidence necessary to 
substantiate his claims, and of his and VA's respective 
obligations to obtain specified different types of evidence.  
Subsequent correspondence informed the veteran of the results 
of VA's efforts to obtain requested information.  The June 
2002 rating decision, January 2003 statement of the case, and 
November 2004 and January 2005 supplemental statements of the 
case informed the veteran more specifically of the reasons 
for the denial of his claim, the relevant law and 
regulations, and the evidence upon which his claim was based.  
Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations 
provided served to convey that information.  

With regard to the veteran's January 2005 statement that his 
hearing before the Board was "canceled", this is not 
accurate.  In October 2004, the veteran was informed that a 
Veterans Law Judge would visit the RO in Nashville, 
Tennessee, to hear his case.  The veteran was informed of the 
location and time of the hearing.  He failed to attend.  Most 
importantly, he failed to inform the VA that he would not 
attend this hearing prior to the Veterans Law Judge traveling 
from Washington D.C. to Nashville, Tennessee, to hear his 
case.

Under 38 C.F.R. § 20.704(d) (2004), if an appellant (or when 
a hearing only for oral argument by a representative has been 
authorized, the representative) fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  No further 
request for a hearing will be granted in the same appeal 
unless such failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
A motion for a new hearing date following a failure to appear 
for a scheduled hearing must be in writing, must be filed 
within 15 days of the originally scheduled hearing date, and 
must explain why the appellant failed to appear for the 
hearing and why a timely request for a new hearing date could 
not have been submitted (emphasis added).  Based on these 
facts, the Board finds no good caused shown to schedule 
another hearing before the Board.   

With regard to the veteran's statement that he is represented 
by an attorney and not the The American Legion, this is not 
in dispute by either the Board or the RO.  The last 
Supplemental Statement of the Case was sent to the veteran's 
attorney. 

Regarding the issue of notice, there can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  Thus, the VA has satisfied its "duty to notify" the 
veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, and VA and private treatment records have been 
obtained, as well as Social Security Administration (SSA) 
records.  Additional examinations are not warranted, as the 
evidence lacking is of service onset, and a current 
examination would not provide evidence of past events.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The 
veteran failed to report for a travel board hearing.  The 
Board has remanded this case on two occasions. 

The Board finds that VA has satisfied the duty to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


